Exhibit Earnings News Investor Relations Department Phone: 1-646-290-6400 TTC Group FOR IMMEDIATE RELEASE AROTECH CORPORATION REPORTS RESULTS FOR THE FOURTH QUARTER AND FULL YEAR, 2009 Full year revenues up by 8% over 2008 – Backlog at a record $55.5 million Ann Arbor, Michigan, March 22, 2010 – Arotech Corporation (NasdaqGM: ARTX), a provider of quality defense and security products for the military, law enforcement and security markets, today reported results for the quarter and full year ended December 31, 2009. Full Year Results Revenues for 2009 were $74.5 million, compared to $68.9 million for 2008, an increase of 8%. Gross profit for 2009 was $20.1 million, or 27% of revenues, compared to $18.8 million, or 27% of revenues, for 2008. The Company reported an operating profit for 2009 of $167,000, compared to an operating loss of $(2.0) million in 2008. The Company’s net loss for 2009 was $(3.1) million, or $(0.22) per share, compared to a net loss of $(3.8) million, or $(0.28) per share, for 2008. “We are very pleased that we managed to reduce our net loss by 20% in a difficult economy,” said Arotech Chairman and CEO Robert S. Ehrlich. “Our simulation and battery divisions improved their results over last year, and while our armor division was off due to delays in getting more ‘David’ armored vehicle orders, these orders have now come through, and we expect to continue to fill them throughout 2010,” noted Ehrlich. “Additionally, we note that we were once again cash-flow positive for the full year and quarter; our GAAP net loss is largely the result of various non-cash charges related to previous acquisitions,” continued Ehrlich. “Finally, the recent preliminary approval by the district court of our proposed class action litigation settlement, at no additional out-of-pocket cost to us, removes a significant source of uncertainty and concern that may have negatively affected our stock price over the recent past,” concluded Ehrlich. Fourth Quarter Results Revenues for the fourth quarter reached $20.9 million, compared to $23.9 million for the corresponding period in 2008, a decrease of 13%. ( m o r e ) Gross profit for the fourth quarter was $5.7 million, or 28% of revenues, compared to $7.0 million, or 29% of revenues, for the corresponding period in 2008, a one point decrease in the gross margin percentage. The
